Name: Commission Regulation (EC) NoÃ 377/2005 of 4 March 2005 repealing Regulation (EC) NoÃ 72/2005 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of uniflorous (bloom) carnations originating in the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  EU finance;  agricultural activity;  tariff policy
 Date Published: nan

 5.3.2005 EN Official Journal of the European Union L 59/6 COMMISSION REGULATION (EC) No 377/2005 of 4 March 2005 repealing Regulation (EC) No 72/2005 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of uniflorous (bloom) carnations originating in the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (1), and in particular Article 5 (2)(b) thereof; Whereas: (1) Following Council Decision 2005/4/EC of 22 December 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement (2), it is no longer necessary, since 1 January 2005, to set minimum entry prices for roses and carnations imported from the West Bank and the Gaza Strip since the scheme of preferential customs duties will apply to all imports within the quota ceiling. (2) None the less, these prices were calculated, and the calculations led to the adoption of Commission Regulation (EC) No 72/2005 (3). (3) It is therefore necessary to re-establish the preferential customs duties introduced by Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (4). (4) Regulation (EC) No 72/2005 should therefore be repealed with effect from its date of entry into force, since the customs duties collected under this Regulation can be reimbursed under Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (5) and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (5) The Commission must take these measures in between the meetings of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 72/2005 is hereby repealed with effect from 18 January 2005. Article 2 This Regulation shall enter into force on 5 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 382, 31.12.1987, p. 22. Regulation as last amended by Regulation (EC) No 1300/1997 (OJ L 177, 5.7.1997, p. 1). (2) OJ L 2, 5.1.2005, p. 4. (3) OJ L 14, 18.1.2005, p. 13. (4) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 2279/2004 (OJ L 396, 31.12.2004, p. 38). (5) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by the 2003 Act of Accession. (6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1).